DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal-Barby et al. (US 2016/0330280 hereinafter referred to as Blumenthal-Barby) in view of Suehs et al. (US 10,268,709 hereinafter referred to as Suehs).

Regarding claim 1,
Blumenthal-Barby teaches:
“A server-implemented method for providing cloud-based web services to an on-premise system …..” (Blumenthal-Barby Fig. 3, a cloud service to plurality of onPremise landscapes or customer systems). 
 “comprising:  receiving, by a cloud-based application, a light agent providing an API end-point preconfigured to communicate with the cloud-based application” (Blumenthal-Barby [0018], A cloud connector configured for facilitating a secure communication with a cloud application).
“communicating by way of the light agent with one or more enterprise resource planning ("ERP") server” (Blumenthal-Barby [0039] [0018, plurality of onPremise landscapes each may include ERP application, and cloud connector. Each cloud connecter facilitating secure communication with the cloud application).
“10pulling information through the one or more ERP server, by way of the light agent, to the cloud-based application received by said on-premise system; and each ERP server comprising one or more web-services” (Blumenthal-Barby [0018] [0039], retrieving data via ERP application from a database using the cloud connector secure communication between the cloud application and remote computing devices wherein the ERP is located for storing web based ERP data. The database stores the data for the ERP application).

“….without a native application programming interface 5("API"),”
Sues teaches:
“….without a native application programming interface 5("API"),” (Sues col. 5 lines 44-50, a software component communicating suing custom adapter without a native API provided by the software component).
Blumenthal-Barby and Sues teach data collection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal-Barby to communicate using custom adaptor without native API provided by the software as disclosed by Sues, such inclusion is helpful to configure particular adaptor to handle specific type of job for the software (Sues col. 8 lines 20-29). 
15
Regarding claim 3, Blumenthal-Barby and Sues teach all the limitations of claim 1.
Blumenthal-Barby teaches:
“wherein the cloud-based 20application comprises: a database retrievably storing data and logic; and a web-based user interface.” (Blumenthal-Barby [0016] [0031], the cloud application comprises service layer interface to communicate with client browser. The cloud application comprises searchable data and a query engine). 

Regarding claim 4, Blumenthal-Barby and Sues teach all the limitations of claim 1.
Blumenthal-Barby teaches:
“wherein the light agent runs as a 25windows service on the on-premise system” (Blumenthal-Barby [0034] [0039], the cloud connector is implemented by a processor on remote computing device. The remote device is onPremise landscape with ERP application).

Regarding claim 5, Blumenthal-Barby and Sues teach all the limitations of claim 1.
Blumenthal-Barby teaches:
“wherein the on-premise system comprises financial institutions' corporate customers, and wherein the one or more web-services comprises functionality for executing corporate payments” (Blumenthal-Barby [0039] [0002] [0027] plurality of customers using onpremise landscapes with ERP database for the ERP. Businesses use accounting systems including financial enterprise resource planning (ERP). The ERP database store financial and accounting data of the business).

4.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal-Barby et al. (US 2016/0330280 hereinafter referred to as Blumenthal-Barby) in view of Suehs et al. (US 10,268,709 hereinafter referred to as Suehs),  and further in view of Roychowdhury (US 2015/0100331 hereinafter referred to as Roychowdhury).

Regarding claim 2, Blumenthal-Barby and Sues teach all the limitations of claim 1.
Blumenthal-Barby and Suehs do not teach:
“wherein the communicating with the one or more ERP service is by way of an open database connectivity ("ODBC") connection or by accepting flat files.”
Roychowdhury teaches:
Roychowdhury [0013] [0039], extracting data from ERP. Using industry standard open database connectivity (ODBC) for data extraction). 
Blumenthal-Barby, Sues and Roychowdhury teach data collection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal-Barby and Sues to include an industry-standard open database connectivity ("ODBC") as disclosed by Roychowdhury in order make a possible access to different database systems with a common language, SQL compliant data stores etc. (Roychowdhury [0039]). 

‘	Regarding claim 6,
Blumenthal-Barby teaches:
“5A server-implemented method for providing cloud-based web services to an on-premise system for corporate customers of financial institutions …” (Blumenthal-Barby Fig. 3, [0039] [0002], a cloud service to plurality of on Premise landscapes or customer systems. Plurality of customers using onpremise landscapes with ERP database for the ERP. Businesses use accounting systems including financial enterprise resource planning (ERP). 
“comprising: receiving, by a cloud-based application, a light agent providing an API end- point preconfigured to communicate with the cloud-based application” (Blumenthal-Barby [0018], A cloud connector configured for facilitating a secure communication with a cloud application).
“10the cloud-based application comprises: a database retrievably storing data and logic; and a web-based user interface” (Blumenthal-Barby [0016] [0031], the cloud application comprises service layer interface to communicate with client browser. The cloud application comprises searchable data and a query engine). 
“communicating by way of the light agent with one or more enterprise resource planning ("ERP") server ….” (Blumenthal-Barby [0039] [0018, plurality of onPremise landscapes each may include ERP application and cloud connector. Each cloud connecter facilitating secure communication with the cloud application).
 “ pulling information through the one or more ERP server, by way of the light agent, to the cloud-based application received by said on-premise system; (Blumenthal-Barby [0018] [0039], retrieving data via ERP application from database using the cloud connector secure communication between the cloud application and remote computing devices wherein the ERP is located for storing web based ERP data. The database stores the data for the ERP application).
“each ERP server comprising one or more web-services comprising functionality for executing corporate payments through the financial 20institution, wherein the light agent runs as a windows service on the financial institution” (Blumenthal-Barby [0039] [0002] [0027], plurality of customers using onpremise landscapes with ERP database for the ERP. Businesses use accounting systems including financial enterprise resource planning (ERP). The ERP database store financial and accounting data of the business. Blumenthal-Barby paragraphs [0034] [0039] further teaches that the cloud connector is implemented by a processor on remote computing device. The remote device is onPremise landscape with ERP application).

“….without a native application programming interface 5("API"),”
“….via an open database connectivity ("ODBC") connection or by accepting flat files.”
Sues teaches:
“….without a native application programming interface 5("API"),” (Sues col. 5 lines 44-50, a software component communicating suing custom adapter without a native API provided by the software component).
Blumenthal-Barby and Sues teach data collection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal-Barby to communicate using custom adaptor without native API provided by the software as disclosed by Sues, such inclusion is helpful to configure particular adaptor to handle specific type of job for the software (Sues col. 8 lines 20-29). 
 Blumenthal and Sues do not teach:
“….via an open database connectivity ("ODBC") connection or by accepting flat files.”
Roychowdhury teaches:
“….via an open database connectivity ("ODBC") connection or by accepting flat files.” (Roychowdhury [0013] [0039], extracting data from ERP. Using industry standard open database connectivity (ODBC) for data extraction). 
Blumenthal-Barby, Sues and Roychowdhury teach data collection. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Blumenthal-Barby and Sues to include an industry-standard open database connectivity ("ODBC") as disclosed by Roychowdhury in order make a possible access . 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the referees teach enterprise resource planning (ERP).
Mohanty et al. (US 2008/0147610)
Wu et al. (US 2013/0325733)
Rawlings et al. (US 2007/0136159)
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454